Case: 11-30061 Document: 00511502158 Page: 1 Date Filed: 06/08/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 8, 2011

                                     No. 11-30061                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



CLIFTON GREGORY RICHARDSON,

                                                   Plaintiff-Appellant
v.

WILLY J MARTIN, JR., Sheriff,

                                                   Defendant-Appellee




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                               USDC 2:09-CV-7384
                               USDC 2:09-CV-7383


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Appellant Clifton Richardson now alleges that he is an alien, a citizen of
Great Britain. If so, there would be federal court jurisdiction. We proceed to the
claim he has made.
       After study of what he has pleaded, we conclude that his complaint is that
he is entitled to ownership of property in Convent, Louisiana, and personal



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 11-30061 Document: 00511502158 Page: 2 Date Filed: 06/08/2011



                               No. 11-30061
                             Summary Calendar

property that was located there. He received no deed or possession from Sheriff
Willy J. Martin despite the payment of $34,308.45 (excessive of the $28,505.50
successful bid) to the law firm of Dean Martin in Monroe, Louisiana. If so, any
legal claim Richardson has would be against the law firm, but they are not
parties to this suit. No ground for a legal claim against Sheriff Martin or the
U.S. Bank is alleged. Without a plausible claim the case must be dismissed
without prejudice as the district judge ordered.
      AFFIRMED.




                                       2